                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 HOLGUIN BRAULIO,
 Individually and on behalf of all other
 similarly situated current and former
 employees,
                                                                No. ________________________
 Plaintiff,

 v.                                                             FLSA Opt-in Collective Action
                                                                JURY DEMANDED
 GAMA CONSTRUCTION COMPANY INC.
 a Tennessee Corporation,
 and MANUEL RAUL GONZALEZ VARELA,
 individually,

 Defendants.


                      ORIGINAL COLLECTIVE ACTION COMPLAINT


         Plaintiff, Holguin Braulio (“Plaintiff”), individually, on behalf of himself, and on behalf of

others similarly situated, files this Collective Action Complaint, and states as follows:

1. This is a collective action for violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et

      seq. (“FLSA”) brought against Gama Construction Company Inc. and Manuel Raul Gonzalez

      Varela (“Defendants”) on behalf of current and former non-exempt, hourly-paid construction

      workers who worked for Defendants the past three (3) years seeking damages for unpaid

      overtime.

                                    JURISDICTION AND VENUE

2. This Court has original jurisdiction over this action under 29 U.S.C. § 201 et. seq., 29 U.S.C.

      § 216 (b) and 28 U.S.C. § 1331.



                                                   1

        Case 3:20-cv-00940 Document 1 Filed 10/30/20 Page 1 of 7 PageID #: 1
3. Venue is proper in this District pursuant to 28 U.S.C. 139 because Defendants employed

   Plaintiff in this District, and Defendants have conducted, and continue to conduct, business

   within this District during relevant periods to this action. Events, commissions, inactions, and

   omissions giving rise to these claims and this action occurred within this District.

                                           PARTIES

4. Defendant Gama Construction Company Inc. (“Gama Construction”) is a Tennessee

   Corporation with its principal office located at 3402 Green Ridge Dr. Nashville, TN 37214.

   Gama Construction may be served through its registered agent and owner, Manuel Raul

   Gonzalez Varela, at 3402 Green Ridge Dr. Nashville, TN 37214 or wherever he may be found.

5. During the statutory period, individual Defendant Manuel Raul Gonzalez Varela (“Defendant

   Varela”) was the owner of Gama Construction. In this capacity, he has the power to hire and

   fire employees and had this power over Plaintiff during the course of his relevant employment.

   Defendant Gonzalez Varela was ultimately in charge of Plaintiff’s and putative class members’

   schedule, supervised their work, was instrumental in implementing Defendants’ unlawful pay

   policies, and has knowledge of the overtime hours worked by Plaintiff, but failed to provide

   proper redress or lawful pay for their excessive work. In short, he is, in whole or in part,

   responsible for the overtime violations at issue in this lawsuit. Defendant Varela can be served

   at 3402 Green Ridge Dr. Nashville, TN 37214 or wherever he may be found.

6. Defendants have been the “employer” of Plaintiff and those “similarly situated” as such terms

   are used in and/or defined by the FLSA, at all times material to this action.

7. Plaintiff Holguin Braulio has been a resident of this District and performed work as a non-

   exempt employee for Defendants within this district during the three (3) year period




                                                2

      Case 3:20-cv-00940 Document 1 Filed 10/30/20 Page 2 of 7 PageID #: 2
   immediately preceding the filing of this Complaint. Plaintiff Braulio’s Consent to Join this

   collective action is attached hereto as Exhibit A.

                                  FACTUAL BASIS FOR SUIT

8. The term “putative class” refers to all hourly-paid construction workers who worked for

   Defendants during the previous three (3) years.

9. Defendants have been Plaintiff and the putative class’ “employer” within the meaning of 29

   U.S.C. § 203(d) and § 203(r) at all times material to this action.

10. At times material to this action, Plaintiff and the putative class have been “employees” of

   Defendants as defined by Section 203(e)(1) of the FLSA, and worked for Defendants within

   the territory of the United States, within the three (3) years preceding the filing of this collective

   action.

11. At all times material to this action, Defendants have been an enterprise engaged in commerce

   as defined by section 203(s)(1) of the FLSA, with annual revenue in excess of $500,000.00.

   Defendants operate across several states. Plaintiff and the putative class have engaged in

   interstate commerce as Defendants’ employees during the applicable statutory period.

12. Plaintiff estimates that at least eighteen (18) other individuals also worked for Defendants

   during the time that he worked there and that these individuals were subject to the same illegal

   practices more fully described below.

13. Plaintiff and the putative class primarily performed manual labor as Defendants’ employees.

14. Plaintiff was paid approximately $20.00 per hour during the statutory period.

15. The putative class was paid $15.00 to $20.00 per hour.

16. Plaintiff and the putative class were provided the equipment necessary to complete the tasks

   Defendants assigned them.



                                                   3

      Case 3:20-cv-00940 Document 1 Filed 10/30/20 Page 3 of 7 PageID #: 3
17. Plaintiff the putative class did not have the autonomy to choose which tasks to complete or the

   manner of completion. Defendants directed and controlled Plaintiff the putative class’

   activities and work load.

18. Plaintiff the putative class invested no money in facilities or equipment beyond what is

   expected of a normal employee of Defendants.

19. Plaintiff and the putative class did not negotiate their manner or rate of pay with Defendants.

20. Plaintiff and the putative class regularly worked in excess of forty (40) hours per week for

   Defendants. However, Defendants have a practice of failing to record all of the hours worked

   over forty (40) per week for Plaintiff and the putative class.

21. Plaintiff and the putative class were compensated by Defendants for this unrecorded overtime

   work at only their regular hourly rate of pay via personal check and/or cash.

22. This resulted in, on average, seven (7) hours of unpaid overtime per week that should have

   been paid to Plaintiff and the putative class at one-and-one-half their regular rate of pay.

23. Plaintiff and the putative class are not able to provide a full assessment of the hours they

   worked because the documents necessary to provide a full assessment are in the possession of

   the Defendants and/or third parties. However, Plaintiff and the putative class are able to

   provide a reasonable estimate of the hours they worked off the clock for Defendants during the

   statutory period in the absence of such documents.

24. Defendants acted willfully in denying Plaintiff and the putative class overtime pay. Defendants

   accounted for Plaintiff and the putative class’ overtime hours separately and did not

   compensate such hours at the required, overtime rate.

25. Defendants were unjustly enriched by their common plan, policy, and practice of failing to pay

   its employees’ overtime, thereby enjoying ill-gained profits at the expense of Plaintiff and the



                                                 4

      Case 3:20-cv-00940 Document 1 Filed 10/30/20 Page 4 of 7 PageID #: 4
    putative class. Defendants also enjoyed lower payroll taxes as a result of their unlawful

    conduct.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

26. Plaintiff repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

27. Plaintiff brings this action on behalf of himself and the following similarly situated persons:

           All current and former hourly-paid construction worker employees of
           Defendants during the applicable limitation’s period (i.e. two (2) years for
           FLSA violations and three (3) years for willful FLSA violations) up to and
           including the date of final judgment in this matter including the Named
           Plaintiffs and those who elect to opt-in to this action pursuant to the FLSA, 29
           U.S.C. § 216(b). (Collectively, “the class”). 1

28. Plaintiff and the putative class are “similarly situated” for purposes of 29 U.S.C. § 216(b)

    because, inter alia, Defendants employed a common pay scheme whereby Defendants’ non-

    exempt construction workers were paid in a matter impermissible under the FLSA, and were

    denied any overtime pay thereby.

29. This action is properly maintained as a collective action because Plaintiff is similarly situated

    to the members of the putative class with respect to Defendants’ payroll policies, which

    universally denied Plaintiffs and the putative class all overtime compensation.

30. The collective action mechanism is superior to other available methods for a fair an efficient

    adjudication of this controversy. Defendants have acted or refused to act on grounds generally

    applicable to class members. The prosecution of separate actions could create a risk of

    inconsistent and varying adjudications, place a substantial and unnecessary burden on the

    courts and/or substantially impair the ability of class members to protect their interests.




1
  Plaintiff reserves the right to modify or amend the Class Description upon newly discovered
information gathered through the discovery process.
                                                  5

      Case 3:20-cv-00940 Document 1 Filed 10/30/20 Page 5 of 7 PageID #: 5
31. Plaintiff will fairly and adequately protect the interests of the class as his interests are in

    complete alignment with those of class members.

32. Counsel for Plaintiff will adequately protect his interests as well as the interests of all putative

    class members.

33. Plaintiff estimates that the putative class consists of (at least) approximately eighteen (18)

    individuals. The precise number of putative class can be easily ascertained by examining

    Defendants’ payroll, scheduling, time keeping, personnel and other work-related records and

    documents. Given the composition and size of the class, members of the class may be informed

    of the pendency of this action directly via U.S. mail, e-mail, and by posing notice at

    Defendants’ place of business/work sites.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests the Court enter judgment in favor of this Complaint and:

A. Award Plaintiff and the putative class all unpaid overtime compensation against Defendants;

B. Find and declare that Defendants’ violations of the FLSA were willful, and accordingly, the

    three (3) year statute of limitations under the FLSA applies to this action;

C. Award Plaintiff and the putative class liquidated damages in accordance with the FLSA;

D. Award prejudgment interest (to the extent that liquidated damages are not awarded);

E. Award Plaintiff and the putative class reasonable attorneys’ fees and all costs of this action, to

    be paid by Defendants, in accordance with the FLSA;

F. Award post-judgment interest and court costs as allowed by law;

G. Enter an Order designating this action as an opt-in collective action under the FLSA;

H. Enter an Order directing the issuance of notice to putative class members pursuant to 29 U.S.C.

    §216(b) for the claims of the class;



                                                   6

      Case 3:20-cv-00940 Document 1 Filed 10/30/20 Page 6 of 7 PageID #: 6
I. Allow Plaintiff to amend his Complaint, if necessary, as new facts are discovered;

J. Provide additional general and equitable relief to which Plaintiff and the putative class may be

   entitled; and

K. Provide further relief as the Court deems just and equitable.

                                    JURY TRIAL DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a TRIAL

BY JURY on all issues so triable.

Dated: October 30, 2020.                     Respectfully Submitted,

                                             s/ J. Russ Bryant
                                             J. Russ Bryant (TN BPR #33830)
                                             Robert E. Turner, IV (TN BPR #35364)
                                             Nathaniel A. Bishop (TN BPR #35944)
                                             Robert E. Morelli, III (TN BPR #37004)
                                             JACKSON, SHIELDS, YEISER, HOLT
                                             OWEN & BRYANT
                                             Attorneys at Law
                                             262 German Oak Drive
                                             Memphis, Tennessee 38018
                                             Telephone: (901) 754-8001
                                             Facsimile: (901) 754-8524
                                             rbryant@jsyc.com
                                             rturner@jsyc.com
                                             nbishop@jsyc.com
                                             rmorelli@jsyc.com

                                             and

                                             Nina H. Parsley (TN BPR #23818)
                                             MICHAEL D. PONCE & ASSOCIATES
                                             Attorneys at Law
                                             400 Professional Park Drive
                                             Goodlettsville, Tennessee 37072
                                             Telephone: (615) 851-1776
                                             Facsimile: (615) 859-7033
                                             nina@poncelaw.com

                                             ATTORNEYS FOR PLAINTIFFS



                                                7

      Case 3:20-cv-00940 Document 1 Filed 10/30/20 Page 7 of 7 PageID #: 7
